     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 1 of 99   1


 1                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
 2

 3     United States of America,       ) Criminal Action
                                       ) No. 19-CR-018
 4                        Plaintiff,   )
                                       ) PRETRIAL CONFERENCE
 5     vs.                             ) Public Transcript
                                       )
 6     Roger Jason Stone, Jr.,         ) Washington, DC
                                       ) September 25, 2019
 7                        Defendant.   ) Time: 10:00 a.m.
       ___________________________________________________________
 8
                    TRANSCRIPT OF PRETRIAL CONFERENCE
 9                              HELD BEFORE
                  THE HONORABLE JUDGE AMY BERMAN JACKSON
10                     UNITED STATES DISTRICT JUDGE
       ____________________________________________________________
11

12                            A P P E A R A N C E S

13
       For the Plaintiff: Jonathan Ian Kravis
14                        Michael John Marando
                          Adam Jed
15                        Aaron Simcha Jon Zelinsky
                          U.S. ATTORNEY'S OFFICE FOR THE
16                          DISTRICT OF COLUMBIA
                          555 Fourth Street, NW
17                        Washington, DC 20530
                          (202) 252-7068
18                        Email: Jonathan.kravis3@usdoj.gov
                          Email: Asjz@usdoj.gov
19                        Email: Michael.marando@usdoj.gov

20
       For the Defendant: Bruce S. Rogow
21                        LAW OFFICE OF BRUCE S. ROGOW, P.A.
                          100 NE 3rd Avenue
22                        Suite 1000
                          Fort Lauderdale, FL 33301
23                        (954) 767-8909
                          Email: Brogow@rogowlaw.com
24

25
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 2 of 99     2


 1     For the Defendant: Tara A. Campion
                          BUSCHEL & GIBBONS, P.A.
 2                        One Financial Plaza
                          100 S.E. Third Avenue
 3                        Suite 1300
                          Ft. Lauderdale, FL 33394
 4                        (954) 530-5301
                          Email: Buschel@bglaw-pa.com
 5                        Grant J. Smith
                          STRATEGYSMITH, P.A.
 6                        401 East Las Olas Boulevard
                          Suite 130-120
 7                        Fort Lauderdale, FL 33301
                          (954) 328-9064
 8                        Email: Gsmith@strategysmith.com
                          Chandler Paige Routman
 9                        LAW OFFICE OF CHANDLER P. ROUTMAN
                          501 East Las Olas Blvd.
10                        Suite #331
                          Ft. Lauderdale, FL 33316
11                        (954) 235-8259
                          Email: Routmanc@gmail.com
12
       ____________________________________________________________
13
       Court Reporter:             Janice E. Dickman, RMR, CRR, CRC
14                                 Official Court Reporter
                                   United States Courthouse, Room 6523
15                                 333 Constitution Avenue, NW
                                   Washington, DC 20001
16                                 202-354-3267

17                                    *   *   *

18

19

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 3 of 99          3


 1                 THE COURTROOM DEPUTY:      Good morning, Your Honor.

 2     This morning we have criminal case number 19-18, the United

 3     States of America v. Roger Stone.        Mr. Stone is present and in

 4     the courtroom, Your Honor.

 5                 Will counsel for the parties please approach the

 6     lectern, identify yourself for the record.

 7                 MR. ZELINSKY:    Good morning, Your Honor.          Jonathan

 8     Kravis for the United States.       With me at counsel table are

 9     Michael Marando, Aaron Jed, and -- Adam Jed and Aaron Zelinsky,

10     all from the D.C. U.S. Attorney's Office.

11                 I've also been asked to advise the Court that Counsel

12     for the DNC and DCCC are present in the courtroom today.

13                 THE COURT:    All right.    Thank you.

14                 MR. ROGOW:    Good morning, Your Honor.       Bruce Rogow,

15     Chandler Routman, Tara Campion, and Grant Smith for Mr. Stone,

16     who, of course, is present.

17                 THE COURT:    All right.    Good morning.     We have a

18     number of things to accomplish today.         I'd basically like to

19     rule on all of the outstanding discovery-related motions and

20     all of the motions in limine.       There are one or two for which I

21     may have questions for one side or the other, but I'm -- my

22     goal is to try to rule on all of them today.

23                 I have had an opportunity to go through what turned

24     out to be a relatively short -- small number of objections to

25     the government's exhibits, so I think I may be able to rule on
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 4 of 99       4


 1     that today.    I confess that I have not yet gone through all of

 2     the objections to the defense's exhibits, and it may be that a

 3     lot of them are obviated by the rulings on the motions in

 4     limine; we'll see.

 5                 I also have looked at the jury instructions, but I'm

 6     not prepared to get into the meat of those today.           But, I think

 7     we still have plenty to do.

 8                 Starting at the beginning of the trial, with respect

 9     to voir dire, the good news is that I think we got more than

10     enough jurors through the process of the jury questionnaire to

11     have the voir dire take place on November 5th, and not have

12     difficulty getting enough jurors to pick a jury.           The strikes

13     for cause have all been ruled upon, so the individuals that

14     were listed in the order will not be present on November 5th,

15     only the remainder of the jurors.

16                 There were -- I think it's about 16, I'm not sure

17     what the exact number is, strikes for cause which were denied.

18     And, so, one question I had for the defense is whether you

19     think it would be necessary to docket -- and these could be

20     sealed or they could be docketed without the last page attached

21     with their names -- the jury questionnaires of any jurors for

22     whom the motion to strike was denied, so that the basis, if

23     that's an issue, if there's ultimately an appeal in this case,

24     so that issue would be preserved.

25                 Do you think we need to do that?
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 5 of 99      5


 1                  MR. ROGOW:   I don't think we need to have the names

 2     attached.    We have the names because we have the

 3     questionnaires, so the number of the juror gives us the

 4     information.

 5                  THE COURT:   Okay.   And I think they should be sealed

 6     because ordinarily jurors don't know who moves to strike them;

 7     that's not something that is revealed.         So, I will figure out

 8     how to get this done.      But to preserve your objections, just

 9     the questionnaires for which strikes for cause were denied will

10     be docketed.

11                  MR. ROGOW:   And those are 15, Your Honor?

12                  THE COURT:   It's about 15 or 16.      I don't remember

13     the exact number.     You had something in the range of 50-some,

14     52.   The government had 18.      All of the government's were on

15     your list.    So those were all -- all those people were struck,

16     and then I think there were about 20 more that I granted of

17     yours, leaving, I think, about 16, as I recall.

18                  So, that means that anyone who is here on November

19     5th, we have already received a significant amount of

20     information from them and the voir dire is going to be

21     seriously truncated because, essentially, we've already had it.

22     But we will go through and bring them in one at a time.         I will

23     ask each one of them if they have read or heard anything

24     between the time that they filled out the questionnaire and the

25     date that they appear in the courtroom.         And then if there's
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 6 of 99        6


 1     follow up, for instance, to some of the people that you moved

 2     to strike for cause that I didn't strike, there may be

 3     questions that we need to ask to clarify a specific answer on

 4     the jury questionnaire.

 5                 And with respect to other jurors, there may be a

 6     question or two that you feel was not clear and follow-up is

 7     needed.    But we're not going to start from the beginning and

 8     we're not going to start asking them open-ended questions about

 9     their life experience or what they read or who they watch or

10     what they've heard, that was all covered by the questionnaire.

11     So we're not going to explore new areas.

12                 I do want to note that sometimes if there is a

13     follow-up question for one of the jurors, the jurors may seek

14     to give that information in private.         And typically, I have

15     either done that at the bench with the husher or done it in a

16     closed courtroom.     And I've been provided with authority in

17     other cases that indicate that the defendant has a Sixth

18     Amendment right to have the individual voir dire be public.

19     And, so, I would intend to bring each juror in individually and

20     have the courtroom be open, unless, with respect to a

21     particular question, the juror says can I give that answer at

22     the bench because it's private.        In that case, I would do that

23     and Mr. Stone would have the headphones and have the

24     opportunity to hear what's being said.

25                 So, does that procedure satisfy everybody?
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 7 of 99     7


 1                 MR. ROGOW:    It does.

 2                 MR. KRAVIS:    Yes, Your Honor.

 3                 THE COURT:    Okay.   So I think we're set in terms of

 4     picking a jury.

 5                 There are two discovery-related motions under Federal

 6     Rule of Criminal Procedure 17(c).        First, the Defendant moved

 7     for an early return subpoena to be issued to CrowdStrike,

 8     that's Docket 160, for the unredacted version of the report of

 9     their investigation into the DCCC and the DNC computers.        The

10     DNC and the DCCC have opposed the motion at Docket 183.         The

11     motion seeks the early return of the unredacted CrowdStrike

12     report that the government did not have in its possession.

13                 The DNC argues that the report, at least, is attorney

14     work product since the forensic expert wasn't retained to

15     assist counsel in anticipation of litigation, and the redacted

16     portions are sensitive recommendations regarding a future

17     cybersecurity and not what took place in the past, and that the

18     materials are not relevant to the litigation.

19                 And I, in an abundance of caution, called for the

20     report so that I wasn't simply relying on someone's

21     representations about what was redacted and what wasn't

22     redacted.    And I also called for something that memorialized

23     the fact that CrowdStrike was hired by the lawyers and not by

24     the entities, since that was set forth in the pleading, but I

25     hadn't seen anything to document that.
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 8 of 99         8


 1                 And having reviewed all of that material, and also

 2     the motion and the opposition, the motion is going to be

 3     denied.

 4                 For reasons that I'm going to detail later when I

 5     take up the question of the relevance of any evidence related

 6     to the Russian interference in the election and/or who hacked

 7     into or stole the information from the Democratic Campaign

 8     Organization's computers, I agree with the movants that the

 9     material sought, indeed, even the portion of the CrowdStrike

10     report that's already been provided, is irrelevant.             It doesn't

11     need to be produced early and it doesn't need to be produced on

12     the day of trial.

13                 Moreover, the redacted portions, which I have

14     reviewed in camera, are covered by the attorney work product

15     privilege, they do contain sensitive information, and that

16     privilege is not outweighed by any need for the information to

17     advance the defendant's defense.

18                 Even if the defendant is correct, that flaws in

19     CrowdStrike's analysis of the hacking bear somehow on the

20     materiality of his alleged false statements to the Committee,

21     nothing that was redacted goes to that analysis.           It all

22     relates to recommendations for enhanced security for the

23     future.    And, for obvious reasons, that should not be made

24     public and, therefore, it has no conceivable bearing on the

25     defendant's defense to these charges.
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 9 of 99         9


 1                 There was also -- I do have one question, though, and

 2     I guess it would be helpful to have DNC answer this:            The

 3     unredacted report was given to me for my review in camera.            But

 4     in terms of the retention letter that demonstrates that it was

 5     the attorneys that retained CrowdStrike and not the

 6     organizations themselves, is there any reason why they cannot

 7     be docketed in this case?

 8                 MR. NKWONTA:    Your Honor, on behalf of --

 9                 THE COURTROOM DEPUTY:      Please identify yourself for

10     the record.

11                 MR. NKWONTA:    Good morning, Your Honor.       Uzoma

12     Nkwonta on behalf of DNC and DCCC.

13                 Your Honor, DNC and DCCC's position is that those

14     documents also contained privileged information to the extent

15     that they set forth materials relating to the scope and the --

16     the purpose of CrowdStrike's investigation.          So we would

17     request that those materials not be docketed.

18                 THE COURT:    All right.    Well, I think some sort of

19     redacted version could be docketed as a supplement to your

20     opposition to the early return subpoenas.          You make the

21     representation in the motion that it was the firm that retained

22     the organization, so that information has already been made

23     public.    And you can certainly redact out of the agreement

24     information that you believe is still covered by the privilege.

25     But the fact of the retention is what I would like to have on
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 10 of 99     10


 1      the record.    So, I would appreciate it if you would do that.         I

 2      don't think we should have a record where there's something

 3      I've seen that isn't part of the record.

 4                 MR. NKWONTA:     We can redact that, Your Honor.     And in

 5      terms of what specifically we would like redacted, are you

 6      referring to the -- to all agreements that have been submitted,

 7      or just -- is there a specific agreement that you are referring

 8      to?

 9                 THE COURT:    Well, the agreements that you were

10      referring to in your pleading when you said, We hired them, so

11      they were acting at our direction, in anticipation of

12      litigation, and that's what brings this under the scope of the

13      attorney work product privilege.       I want you to supplement the

14      motion with the documents that reflect that.         And you can file

15      a version with them unredacted, under seal, and then a redacted

16      version on the public docket.

17                 MR. NKWONTA:     Certainly.

18                 THE COURT:    All right.

19                 MR. NKWONTA:     Thank you, Your Honor.

20                 THE COURT:    Okay.    All right.    Thank you.

21                 And with that, I can let the counsel for the moving

22      parties DNC and DCCC know that I'm not going to return to this

23      issue.   And you're welcome to stay for the rest of the pretrial

24      conference, but you don't have to.

25                 The next motion I'm going to take up is the
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 11 of 99     11


 1      defendant's motion for an early return subpoena issued to the

 2      House Permanent Select Committee on Intelligence, it's Docket

 3      161, it was opposed at Docket 179, and there was a reply at

 4      189.   This was the request for the audio recording of

 5      Mr. Stone's testimony to demonstrate the tone and the pace of

 6      it, and not just the words.

 7                 There was a status report filed Friday afternoon,

 8      Docket 213, that indicates that the defense and the government

 9      have agreed to a transcript and, also, to an audio recording.

10      So, is this issue moot?

11                 MR. ROGOW:    It is, Your Honor.      We have so agreed.

12                 THE COURT:    Okay.    All right.    So I'm going to deny

13      the motion as moot.     And I take it that also solves the problem

14      of the government's motion in limine to introduce the

15      transcript of the House testimony?

16                 MR. KRAVIS:     That's correct, Your Honor.

17                 THE COURT:    Okay.    And for some reason, I don't seem

18      to have the docket number of that one.

19                 MR. KRAVIS:     Your Honor, that motion was never

20      actually filed.

21                 THE COURT:    Okay.

22                 MR. KRAVIS:     We had requested several extensions

23      while we worked on obtaining the audio.         Now that we've

24      obtained the audio and an agreement with the defense about the

25      admissibility of all these materials, we do not intend to file
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 12 of 99         12


 1      any motion.

 2                   THE COURT:   Okay.   So, good, I don't have to rule on

 3      it.

 4                   That brings us to Docket 159, which is the

 5      government's sealed motion in limine to introduce two newspaper

 6      articles.    It's been opposed at 167, and the reply is at 187.

 7      It relates to the second of two categories of evidence listed

 8      in the government's Rule 404(b) notice, which is Docket 139 and

 9      140, the opposition at 144, and the reply at 147.

10                   I'm going to take that portion of the 404(b) motion

11      and the motion in limine up together, but given the fact that

12      that evidence is sealed, I'm going to take it up at the

13      conclusion of the conference.       What we'll do is close the

14      courtroom at that time, turn off the feed to all the other

15      rooms that are listening in, and deal with the sealed matter at

16      that time.

17                   So I'm going to defer ruling on Docket 159 and the

18      second category of evidence in the 404(b) motion.          I'm also

19      going to rule on the government's sealed motion about redacted

20      Jencks material, Docket 176, at that time.

21                   There is, though, another category of proposed Rule

22      404(b) evidence, and that relates to other alleged false

23      statements before the Committee.       And I guess I have some

24      questions for the government about that.

25                   MR. MARANDO:   Good morning, Your Honor.      Michael
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 13 of 99       13


 1      Marando on behalf of the United States.

 2                   THE COURT:   And so, I guess my question is:       How --

 3      how can you articulate why it's relevant, as opposed to not an

 4      effort to simply show a propensity to lie?         I'm concerned about

 5      a risk of time being wasted and unnecessary exhibits and

 6      testimony on a collateral issue.

 7                   MR. MARANDO:   Yes, Your Honor.

 8                   On September 26th, 2017, when Mr. Stone walked into

 9      the congressional hearing room, the government's position is

10      that he went in with the intent to lie.         Lie not only about his

11      contacts or communications through an intermediary with

12      WikiLeaks but, also, as to any other matter, Your Honor, that

13      might lead to the discovery of information related to WikiLeaks

14      or his connections to the campaign, and that's critical, Your

15      Honor.

16                   He testified before -- before the House Permanent

17      Select Committee on Intelligence that he had no communications,

18      no text, no written communications, no emails regarding

19      WikiLeaks.    Then, when he was asked whether or not he had any

20      communications with the campaign regarding his PAC-related

21      activities, he said no, because coordination is illegal.

22                   Were he to answer that question truthfully, it would

23      have shown a connection to the campaign and the inference could

24      have been that, well, if he discussed PAC-related activities,

25      he could have also discussed the WikiLeaks-related
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 14 of 99            14


 1      communications, or other statements that he made in the press

 2      at around that time, Your Honor.

 3                  He went in with a calculated plan to lie, to separate

 4      himself from the campaign in order to shield the lie about his

 5      connections to WikiLeaks.      He had to create that space, Your

 6      Honor.   He couldn't say he was close to this on one issue, the

 7      PACs, but not close to another issue, as it was to WikiLeaks,

 8      Your Honor.

 9                  THE COURT:   Was that the only -- was there a general

10      question about whether he was in communication with the

11      campaign?   Is that the only other question that related to

12      whether he was in communication with the campaign?

13                  MR. MARANDO:    As far as I'm aware, Your Honor, it is.

14      It was WikiLeaks and the PAC.

15                  However, the question about the PAC was a blatant

16      lie, Your Honor.     We have voluminous evidence in the terms of

17      emails, text messages and, also, we will have witness

18      testimony, Your Honor, that Mr. Stone communicated with the

19      highest levels of the campaign regarding his PAC-related

20      activities.    This lie was blatant and patent and clear.           And

21      the fact --

22                  THE COURT:   And uncharged.

23                  MR. MARANDO:    And uncharged, Your Honor.          Right.

24                  THE COURT:   So why, then, is -- is it material to

25      what the Committee was investigating?
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 15 of 99     15


 1                  MR. MARANDO:    Your Honor, that is really not

 2      necessarily relevant.      Because what he -- he told a lie.     And

 3      the lie, if he were -- if he would have told the truth would

 4      have put him in direct communications with literally the

 5      highest level of the campaign, other than the candidate

 6      himself, regarding his PACs.       And if they were to ask for

 7      discovery or -- I'm sorry, documents related to that, he would

 8      have had these emails, these text messages that we have in our

 9      possession with the highest levels of the campaign where he is

10      talking about his PAC-related activities, Your Honor.

11                  THE COURT:   Well, how many witnesses is it going to

12      take to establish that this statement was false?

13                  MR. MARANDO:    Possibly two witnesses, Your Honor, at

14      the most.   Maybe not even two witnesses.        We might be able to

15      get it all in through the agent's testimony, who -- the agent

16      will be used to introduce a lot of the documentary evidence in

17      this case, Your Honor.

18                  But we don't want to dwell on this issue, obviously,

19      Your Honor, because --

20                  THE COURT:   I think there's a real risk to taking

21      this trial down a road that doesn't involve the charges.

22                  MR. MARANDO:    Well, Your Honor --

23                  THE COURT:   The jurors can get exceedingly impatient

24      about that sort of thing.

25                  MR. MARANDO:    And, Your Honor, we would -- it's not
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 16 of 99       16


 1      in our interest to do that, right.        But it is in our interest

 2      to tell the truth here of what happened on September 26th.

 3                 He did not go into the hearing on that date like a

 4      surgeon, trying to lie about one specific question with a

 5      scalpel, I'm just going to go in and lie about WikiLeaks.         No,

 6      he went in with a mindset, Your Honor, and the mindset was, I'm

 7      going to obstruct this investigation.        And that's charged in

 8      Count 1 of the Indictment.

 9                 He went in with the same sort of mindset that

10      Ms. Lavelle had in the Lavelle case that we cited, that it's on

11      all fours with this case, Your Honor.        She went -- she went in

12      to her hearing before Congress in 1984 with the total mindset

13      to lie, and to make her dealings with the EPA in 1984 seem

14      copacetic, that there were no issues, and that she was above

15      board.

16                 Mr. Stone went in here with the idea, with the

17      mindset, with the scienter, and we have to prove his scienter.

18      We have to prove his specific intent.        And he went in there

19      with the specific intent to protect himself, protect the

20      campaign and to distance himself, Your Honor.          This other lie

21      that he told, which shielded communications between Mr. Stone

22      and the highest regions of the campaign, on arguably very

23      politically sensitive issues, corroborates not only the lies

24      that he told to WikiLeaks, because Mr. Stone has claimed on

25      numerous occasions that, well, you know, look, I had a
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 17 of 99         17


 1      misrecollection of the facts, Your Honor, when I went in there.

 2      I went in there, yes, I misrecollected some facts.

 3                 No, he didn't misrecollect any facts.         He went in

 4      there with the idea to lie, and lie on other topics, too, to

 5      protect himself and shield himself, and to create distance

 6      between himself and the campaign, Your Honor.

 7                 THE COURT:    All right.     All right.    Let me ask the

 8      defendant some questions.

 9                 Who's handling this for you?        All right.

10                 All right.    Mr. Rogow, the government's argument is

11      that this other false statement is -- is not even really 404(b)

12      evidence, it's intrinsic to Count 2.        He's charged with lying

13      to the Committee, and it certainly bears on the truthfulness of

14      the specific alleged false statement, Count 6, that expressly

15      deals with communicating with the campaign.

16                 And it bears on the validity of his complaint, his

17      defense that, oh, my false statements were accidental, it was

18      just a mistake when he lied about contacts with the campaign,

19      allegedly, during the very same testimony.

20                 So what is your response to that?         Why isn't it

21      intrinsic to Count 2?

22                 MR. ROGOW:    It's not intrinsic to Count 2 because if

23      it had been so important to the government, then they would

24      have charged him with that.       Your question about why didn't

25      they charge it, I think, is a very prescient question.          The
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 18 of 99        18


 1      only reason they want to bring this in is prejudice.            And you

 2      heard the argument that he went in with a scalpel on this

 3      specific question -- and by the way, this specific question,

 4      did you talk to the campaign about your work with the PACs,

 5      this opens the door to what talking to the campaign and work

 6      with the PACs means.     It's not --

 7                 THE COURT:    Well, I disagree with you about that and

 8      I didn't ask you about that.

 9                 MR. ROGOW:    You asked me about --

10                 THE COURT:    I really want to get to the relevance of

11      this testimony and why it would be irrelevant, that -- that's

12      the threshold issue I have to determine with 404(b) evidence,

13      before we get to whether it's prejudicial and all these other

14      issues.

15                 So, why doesn't it bear on whether he was telling the

16      truth when he said that he was just making a mistake when he

17      talked about communicating with the campaign about WikiLeaks?

18                 MR. ROGOW:    It is irrelevant because this was not the

19      scope of the investigation.       The scope of the investigation was

20      Russian interference.      That is clear from every aspect of the

21      House Committee four pillars of their investigation and what

22      they were doing, what they were looking for.         They were looking

23      for Russian interference.      They were not looking for

24      communications with the campaign.        So it's not relevant from

25      the very get-go.     The House --
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 19 of 99          19


 1                 THE COURT:    I'm not talking about whether it was

 2      relevant to the campaign -- to the -- what the House was doing.

 3                 My question is:     If he lied to the House about

 4      communications, as he allegedly did, why isn't that relevant to

 5      the question of whether he lied to the Committee about other

 6      communications?

 7                 MR. ROGOW:    Well, in a grand scheme of things, one, I

 8      guess, could say that there is some relevancy to it.             But the

 9      relevancy to it, one, is outweighed by the prejudice.             And the

10      argument that you're hearing, that he went in with a scalpel

11      to -- to lie to the Committee with this one question --

12                 THE COURT:    I think he said he didn't, that was his

13      point.   That he did not go in with a narrow focus to lie only

14      about WikiLeaks, it was broader.       I believe you missed a "not"

15      in his sentence, but that's okay.        We don't have to worry about

16      his imagery, we're talking about the relevance of the

17      information.

18                 MR. ROGOW:    So I -- I start with, as I started

19      before, the relevance is what was the House investigation

20      about?   And I know you've already heard me say that, so I'm not

21      going to repeat myself on that.

22                 But I don't think it's relevant from the get-go,

23      because the House investigation was about Russian interference.

24      It was not about communications with the campaign.              That was

25      not one of the areas at all that they enumerated in terms of
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 20 of 99      20


 1      their investigation.

 2                 THE COURT:    So that maybe goes to the question of

 3      whether lying in response to that answer was material and

 4      actionable.    And so whether it rises to the level of other

 5      crimes evidence, because there may not have been a crime

 6      because it wasn't material.

 7                 Would that be a fair statement of what you're saying?

 8      But --

 9                 MR. ROGOW:    Relevance -- what they're doing is they

10      are building on this in terms of trying to get to the four

11      statements that they found to be false statements and are the

12      heart of the indictment.      And so, you know, when you do this

13      it's hard to separate out sometimes relevance from prejudicial.

14      There are a lot of things that may be relevant, but they would

15      be prejudicial, and that's why I started --

16                 THE COURT:    So maybe articulate for me what the

17      prejudice is here.     Why is it unduly prejudicial?       Why is the

18      probative value substantially outweighed by the prejudicial

19      value, which is the test under the Federal Rules of Evidence?

20                 MR. ROGOW:    And I think that the argument you just

21      heard helps my argument:      That they are using this as the

22      raison d'être for everything else that they've charged being

23      false, something that they did not charge as being false.

24      That's the danger of this, to -- to bring into the case -- and

25      not only to bring into the case, a question and answer that
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 21 of 99            21


 1      then opens the door for them to argue that the rest of the

 2      answers that they are -- that they've indicted Mr. Stone for

 3      are false.    And so, they use this as a building block.

 4                   If they had indicted him for it, that would be one

 5      thing.   They didn't indict him for it, that's why I thought

 6      that your question was appropriate to them.         If they thought it

 7      was a lie, why not?

 8                   So they didn't do it because now they come back and

 9      they say, maybe we need something more to bolster it.             And they

10      want to bolster it with this question and answer which, of

11      course, then opens the door to a whole other issue, because

12      talking to a campaign about a PAC is not illegal.          Coordination

13      by a PAC with a campaign is illegal.        So now the door is open

14      to this whole issue --

15                   THE COURT:   No, they're not seeking to argue that the

16      communications were illegal.       They're seeking to argue that

17      when he denied them, he was lying to the Committee.             And if

18      there's any doubt about that, if this information comes in, the

19      jury will be so instructed.

20                   MR. ROGOW:   Well, the question is:      Did you ever talk

21      to anyone on the campaign about your work with the PACs?             So

22      that opens the door to this.       I have to defend it.         I have to

23      say that this is a true answer, it's not a false answer.

24      Because talking to them about work with the PACs, saying I'm

25      working with the PAC is not illegal.        Coordinating with a PAC
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 22 of 99         22


 1      is illegal.

 2                 So, now we get into the difference between PACs and

 3      other organizations, and what the rules are with regard to

 4      that.

 5                 THE COURT:    No -- okay.     Go on.

 6                 MR. ROGOW:    So the door -- the door is now open to a

 7      much larger scope.

 8                 THE COURT:    All right.     I understand you made that

 9      argument in your pleadings, but that one, I don't -- I'm not

10      persuaded by.

11                 All right.    I have a couple more questions for the

12      Government.

13                 One of the things they argue -- the Defense argues in

14      their opposition is that to be a false statement it has -- it

15      can't be literally true.      So, who is it that you're planning to

16      prove that he talked to?      Because the question was:         Did you

17      talk to anyone on the campaign about your work with the PAC?

18      And he said, no.     So, if that answer is literally true, then it

19      can't be portrayed as another false statement.

20                 So, who is it that you're saying he did talk to on

21      the campaign?

22                 MR. MARANDO:     Your Honor, it's not literally true.

23      And I can give you the names of the individuals that he

24      discussed this with.     I could give it at the bench, Your Honor.

25      These are potential witness names, and I would rather not put
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 23 of 99      23


 1      that on the record.      I can approach under the husher, but what

 2      I can tell you is the highest level of the Trump campaign, he

 3      sent emails and had communications with regarding his PAC-

 4      related activities.      And we have emails that prove this, and we

 5      have a witness that would also -- that would also corroborate

 6      this, Your Honor.

 7                  THE COURT:    Are those -- have they been marked as

 8      exhibits?

 9                  MR. MARANDO:    They are, Your Honor.      They're in the

10      exhibits.   And I don't have the exhibit numbers offhand, but

11      they're in the binders that we provided to Your Honor.          There's

12      a section in the exhibit binder around 170 that discusses this

13      sort of -- this sort of evidence, Your Honor, where he was

14      discussing these PACs.

15                  THE COURT:    All right.    Well, when I asked you

16      earlier if -- if these were -- if this was false testimony,

17      would it have been material, and you've checked into the

18      relevance of my question.      Now you get to answer it, because

19      doesn't that bear on whether it even falls within 404(b),

20      whether it is uncharged misconduct?        Whether it's misconduct?

21                  MR. MARANDO:    Well, Your Honor, materiality would be

22      relevant if we were going to go to trial on this, right?         And

23      if we were to -- if we had charged this, we would have to prove

24      that -- that he lied on this and that the lie was material,

25      right?
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 24 of 99           24


 1                 Your Honor, we're trying to show a simple fact, that

 2      he was asked a question of whether or not he communicated in

 3      any way with the Trump campaign regarding his PAC-related

 4      activities, and we have emails that say -- that show that he

 5      did.   Now, look, in congressional testimony congressmen,

 6      congresswomen will ask questions of witnesses that are maybe

 7      outside of the four corners of -- of what the scope of the

 8      inquiry is.

 9                 So, for instance, they might ask Mr. Stone questions

10      about what his relationship is with the President.              Okay?   If

11      he had lied with that and said I just met him last week, we

12      would want to introduce that as 404(b).         If he said I never met

13      the man, we probably would want to introduce that as 404(b).

14      If he lied about any sort of business dealings he had with the

15      President, we might want to introduce that because it's showing

16      that he's going in with the mindset to lie, just like

17      Ms. Lavelle did in Lavelle.

18                 So the materiality of this question really misses the

19      point, Your Honor.     The point is that we have to prove this

20      man's intent, and did he go in there with the intent to lie,

21      right?   Whether he met the legal standard to prove a chargeable

22      crime here is really irrelevant under 404(b), Your Honor.               If

23      that were the case, 404(b) wouldn't apply to a whole host of

24      pieces of evidence, Your Honor.       We're just talking about

25      relevance to intent, lack of mistake, lack of accident.
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 25 of 99         25


 1      Mr. Stone, on numerous occasions following our indictment, went

 2      on the press and basically said this was a mistake.             I made a

 3      mistake when I said that I didn't have any text messages, I

 4      made a mistake when I said I didn't communicate with anybody

 5      about WikiLeaks.     But, lo and behold, he made a blatant lie

 6      that is totally undercut by the documentary evidence that we

 7      have, and it's a lie that goes to the heart of this case, Your

 8      Honor, which was his connections with the campaign and what he

 9      was doing.

10                   THE COURT:   All right.    Okay.    All right.     I don't

11      think I have any more questions.

12                   I don't think that the transcript reflects -- the

13      transcript of the hearing reflects that the defendant was

14      uncertain, as he claims in his opposition.         He may have been

15      uncertain about which organizations were PACs and which were

16      still in existence at the time, but he was definitive when he

17      answered the question:      Did you ever talk to anyone on the

18      campaign about your work with the PAC?          Answer:   No, because

19      coordination is illegal.

20                   So the answer was not only definitive, he explained

21      it.   The defendant told the Committee why his answer was no.

22      So, I'm not persuaded by one of the arguments that the defense

23      made in opposition to this motion, that the answer was unclear.

24      I think "no" is about as clear a no as a person can give.

25                   Nor do I find it persuasive that in endeavoring to
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 26 of 99      26


 1      show that the "no" was false would somehow implicate the FEC

 2      rules governing PACs or defendant's First Amendment rights.         He

 3      was either telling the truth when he said "no," or he wasn't,

 4      and the jury can be instructed that it shouldn't consider

 5      defendant's statement about coordination as suggesting that it

 6      would have been illegal if he did talk.         This is something he

 7      injected into the conversation, it's not something the

 8      government is trying to inject into the case.          The government

 9      is not suggesting that the coordination is the bad act, or that

10      talking to the White House is the bad act; just lying about

11      whether you talked to the White House.

12                  So once again, this trial is not going to be about

13      the defendant's First Amendment rights, notwithstanding his

14      dogged efforts to turn it into a discussion of that topic.

15                  I do find that there is some probative value here,

16      but I think it's less than the government is suggesting that it

17      is.   I am concerned that it's likely to require additional

18      testimony and evidence on an issue that's largely collateral.

19      Although, the defendant could open the door to this if he

20      insists at trial that he was not in communication with the

21      campaign.

22                  I'm also a little concerned about making the trial

23      about who Mr. Stone was supporting for President, as opposed to

24      whether he lied.

25                  However, I don't find the prejudicial aspects of this
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 27 of 99     27


 1      testimony to be particularly heavy or to substantially outweigh

 2      the probative value.     So, I think it's a very close balance

 3      here, because we have some relevance and limited -- limited

 4      prejudice and some concerns about expanding the trial beyond

 5      what it should be, which I do think is a risk the government

 6      needs to think about at all times.

 7                 I would like to now, having heard both sides, review

 8      the Lavelle decision.      And so, I'm going to -- I think I've

 9      heard enough from everybody, but I'm going to take this one

10      under advisement and let you know what my ruling is and not

11      rule on it today.

12                 The government has filed a motion in limine regarding

13      evidence of Russian interference in the campaign, it's Docket

14      153, defendant opposed it at 168.        The government replied at

15      185.   It seeks to exclude any evidence or argument about

16      Russian involvement in the hacks of the DNC and DCCC computer

17      systems, as well as the allegations or argument concerning

18      coordination between Russia and any individuals associated with

19      the presidential campaign.      This is related and substantially

20      overlaps with the defendant's motion in limine, Docket 158,

21      which was opposed at 172, and the reply was at 170 -- 190,

22      seeking to introduce evidence about whether it was, in fact,

23      the Russians who gave the documents to WikiLeaks, and so I'm

24      going to rule on those together.       And I'm going to grant the

25      government's motion in limine and deny the defendant's.
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 28 of 99      28


 1                 The Defendant argues correctly that the government is

 2      bound to prosecute the crimes charged in the indictment, and no

 3      others, and the defendant is permitted to defend against them

 4      and to introduce evidence that is material to his defense.

 5                 The defendant's pleading is long on the boilerplate

 6      law on the subject, and much thinner as to why this evidence

 7      could be material or relevant to his defense.          This indictment

 8      does not charge Roger Stone with conspiracy related to the

 9      hacking, or anything else.

10                 Stone says, in his opposition to the motion in

11      limine, in Docket 168, quote, Having alleged Russian

12      interference in the indictment and expressed an intent to

13      introduce a video from Julian Assange saying he had the emails,

14      the government has made apparent the need for Stone to defend

15      himself by establishing that the construct of the investigation

16      and the case against him is built on an unsupportable

17      foundation.

18                 He also says, quote, The government has taken a

19      position in the indictment that Russians and Assange and Wiki

20      are relevant to the charges against Stone and that, in effect,

21      the Russians and Assange and Stone are all lying.          This

22      argument is completely unsupported by a reading of the

23      indictment, which does not at any point allege Russian

24      interference or lying by Russia, or anyone other than Roger

25      Stone.
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 29 of 99      29


 1                 The indictment alleges, in Paragraph 7 on Page 2,

 2      that after the defendant had publicly and privately claimed to

 3      have communicated with WikiLeaks, and after the election, the

 4      House Permanent Select Committee, the U.S. Senate Select

 5      Committee and the FBI all opened or announced investigations

 6      into Russian interference, quote, which included investigating

 7      Stone's own claims of conduct.

 8                 The Russians aren't mentioned again until you get to

 9      Paragraph 18 on Page 9, at which point the indictment alleges,

10      quote, In or around 2017, government officials publicly

11      disclosed investigations into Russian interference in the 2016

12      U.S. presidential election and possible links to individuals

13      associated with the campaign.       And subparagraphs A, B, C, and D

14      of that paragraph list investigations that were undergone by

15      the Senate, the House, the FBI, and the grand jury.

16                 The only other time the Russians are mentioned is on

17      Page 10, Paragraph 20, which is a quote from the defendant's

18      own opening statement when he appeared before the Committee,

19      and he said, quote, These hearings are largely based on a yet

20      unproven allegation that the Russian state is responsible for

21      the hacking of the DNC and the transfer of that information to

22      WikiLeaks, close quote.      The rest of the indictment then goes

23      on to detail the testimony alleged to be false and the basis

24      for the allegation that each statement is false.          Russia does

25      not appear again ever in the indictment through its end at
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 30 of 99        30


 1      Paragraph 45, on Page 23.

 2                   In other words, the Defense is seeking to import the

 3      Russian interference allegations that prompted the

 4      congressional investigation into the indictment, but they are

 5      not there.

 6                   The government is not required to prove here that the

 7      answers to the national security and intelligence-related

 8      questions the Committee posed in undertaking its investigation,

 9      even if they were described in stone in the letter asking him

10      to appear.    It has not charged him with making a false

11      statement with respect to any of those matters.          He is not

12      charged with lying when he said it was unproven that the

13      Russian state is responsible.

14                   There is a separate case in which a number of Russian

15      nationals have been indicted in this court for offenses related

16      to alleged cyber operations that involve the staged releases of

17      documents stolen through computer intrusion.         This means the

18      grand jury found probable cause to believe that those

19      individuals were involved, but it goes without saying they are

20      presumed to be innocent.      And if they wish to contest the

21      charges and appear, the government will be put to its proof,

22      and it must prove them guilty beyond a reasonable doubt.         But

23      this is not that trial, and we are not going to have that trial

24      in this courtroom until the defendants are present.

25                   The defendant has opined on the matter in public, and
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 31 of 99        31


 1      he will be free to do so in the future in the appropriate

 2      forum, but that forum is not this courtroom.         And during this

 3      trial, the identity of the hacker, the existence or

 4      nonexistence of coordination with Russia, while it may have

 5      been important to the Committee, it's irrelevant to any issue

 6      to be decided or the elements of any offense charged.           The only

 7      conceivable purpose for introducing the issue would be to

 8      distract, confuse the jury, to invite nullification, or to

 9      misuse these proceedings as an opportunity to disseminate the

10      defendant's views.

11                 Mr. Stone says, at Docket 158, on Page 7, Stone will

12      present witnesses who can testify and demonstrate to the jury

13      that WikiLeaks did not receive the relevant stolen data from

14      the Russian state.

15                 If a jury were to conclude that was the case, then

16      the same jury could conclude that Stone's answers to the stated

17      questions do not meet the element of materiality of the perjury

18      statute under 18 U.S. Code Section 1001.         I am not -- don't

19      think it's clear that the experts he has proffered who say that

20      a thumb drive was involved in the transmission of documents to

21      WikiLeaks goes so far as to eliminate any role by Russian

22      nationals in the intrusion that obtained the documents.

23                 But even if they do, with respect to materiality, as

24      I set forth in the opinion denying the motion to suppress with

25      respect to the law enforcement agents, the Committee had a
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 32 of 99        32


 1      legitimate interest in learning whether there were

 2      communications or coordinations with U.S. citizens, the

 3      campaign concerning the release of stolen emails by WikiLeaks,

 4      no matter who stole them.

 5                 Were they released at anyone's request?         Was the

 6      timing random or was it coordinating?        If Stone had such

 7      communications, knowing who he spoke to and when and what

 8      could -- and about what, could reasonably have led the

 9      Committee to the discovery of facts related to who obtained the

10      emails in the first place, or who provided them to WikiLeaks.

11      Even if what he did or didn't -- even if what he did or knew

12      didn't show it was the Russians, truthful testimony could have

13      simply directed the Committee to others with knowledge.

14                 This was an investigation.       Even with respect to the

15      foreign interference or hacking itself, what matters for

16      purposes of materiality is what the committee was investigating

17      when Stone testified, not what conclusions it ultimately

18      reached later or the conclusions of others that were submitted

19      to it.

20                 Nothing Stone seeks to introduce undermines the

21      Committee's statement to him about what it was looking into.

22      There's no law to suggest that the Committee was strictly bound

23      by those questions, and that it didn't have a legitimate

24      interest in asking about how or why the materials got released

25      after they were stolen.
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 33 of 99     33


 1                 Chairman Nunez notes in his statement that the

 2      Committee provided to Stone that the Committee would follow

 3      every lead, wherever it led.       Definition of materiality is

 4      whether something has a natural tendency to influence or is

 5      capable of influencing either a discrete decision or any other

 6      function of the agency to which it was addressed.

 7                 Actual reliance is not required, the issue is whether

 8      the statement had the capacity to influence, the capacity to

 9      impair the agency's function, including the investigative steps

10      that might be taken later.      The jury will be so instructed per

11      United States versus Moore, 612 F.3d 698, from the D.C. Circuit

12      in 2010, and United States versus Hansen, 772 F.2d 940, from

13      the D.C. Circuit in 1985.

14                 While the defendant will be completely free to argue

15      that the government has not proved this element beyond a

16      reasonable doubt, it is absolutely not necessary to that

17      analysis whether the investigative body or anyone else later

18      proved what it had set out to investigate at the end of the

19      day.

20                 The defendant suggests, well, maybe it goes to his

21      intent because he didn't think the questions were material

22      because he didn't believe the Russians did the hacking.         It's

23      not clear that the defendant even had the access to the

24      evidence that he now wants to introduce concerning his intent

25      at that time.    But more important, this doesn't undermine the
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 34 of 99      34


 1      knowing and willful element either.        A defendant acted

 2      knowingly if he acts knowing that the statement he made was

 3      false, fictitious or fraudulent at the time he made it.         That's

 4      it.

 5                 So for those reasons the government's motion in

 6      limine is granted, and the Defendant's is denied.

 7                 The government also moved in limine to exclude

 8      certain evidence regarding the investigation of the

 9      prosecution, it's Docket 154.       The defendant opposed it at 169,

10      and there was a reply at 188.

11                 The government raised the following issue, it said:

12      In both his public statements and several filings in this

13      court, Stone has made a number of allegations of misconduct

14      related to the investigation and prosecution of this and

15      related cases.    These include allegations of wrongdoing by the

16      Intelligence Committee, the FBI, the Special Counsel's Office,

17      and members of Congress in investigating Russian interference

18      in the 2016 presidential election and related matters.          These

19      also include allegations of misconduct concerning the

20      government's decision to investigate the matters charged here

21      and to prosecute Stone, as well as the circumstances of Stone's

22      arrest.

23                 I don't believe any of that is relevant or

24      admissible, especially in light of my ruling on the Russian

25      interference and hacking issue, my previous rulings on
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 35 of 99       35


 1      selective prosecution, and the fact that the defendant's

 2      motions to suppress raise absolutely no challenges to the

 3      manner in which the search was executed.

 4                 Well, the defendant responded to the motion, and what

 5      he said was the government's motion is premature, at least at

 6      the time it was filed, and he reserved the right to present

 7      evidence of mistakes or wrongdoing by government agencies,

 8      members of Congress, or investigatory methods.

 9                 So my question for the defense is:         What does that

10      mean?   You can't respond to a motion in limine by saying, well,

11      maybe I will and maybe I won't.       It may have been the case that

12      the motion came early at the time it was filed; you said the

13      Court shouldn't rule on it until closer to the trial when we

14      know what the evidence is going to be.        But you have all the

15      discovery and you have the exhibit list, and no one, after the

16      pretrial statement was filed or -- between then and today, the

17      pretrial conference, when I said I was going to rule on these

18      motions, has given me any more information about your response

19      to the motion in limine.

20                 So my question for the defense is:         What are we

21      talking about?    Are you proposing to introduce evidence of

22      misconduct related to the investigation and prosecution of this

23      case by either the intelligence community, the FBI, the Special

24      Counsel's Office, or members of Congress?

25                 MR. ROGOW:    Your Honor, if Mr. Corsi testifies, there
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 36 of 99        36


 1      will be a need to go into the situation with Mr. Corsi, why he

 2      was offered a plea agreement, the circumstances under which the

 3      plea agreement was initially agreed to by him, his response to

 4      the plea agreement, and the nature of the investigation in

 5      terms of how it handled Mr. Corsi.        So, that is the focus of

 6      our prematurity argument.

 7                 We don't know what Mr. Credico is going to say.           We

 8      don't know what Mr. Credico may offer, other than material that

 9      has been given to us by the government.         But that, too, may

10      take us into the nature of the government's investigation.           So,

11      that is why we said it is premature at that point, and we were

12      preserving that objection because I could see that if it goes

13      the way it may go, if Mr. Corsi is to testify, using him as the

14      example, or Mr. Gates, or Mr. Bannon, there may be a need to

15      get into the nature of the investigation and the things that

16      were said to him.

17                 THE COURT:    Now, explain to me, Mr. Gates, you have

18      all the information to cross-examine him about, you're

19      certainly fair to cross-examine him to everything he pled

20      guilty to, that he hasn't been sentenced yet, that -- that

21      there are a number of crimes he's not being charged with;

22      typical, classic cross-examination of a cooperating witness.

23      There's no suggestion whatsoever that you're not going to be

24      permitted to cross-examine him as to bias because of those

25      circumstances.    But that's different than saying that there's
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 37 of 99      37


 1      something infirm about the investigation itself.

 2                   What are you talking about when you're talking about

 3      what could come up if Bannon testifies or Gates testifies?

 4                   MR. ROGOW:   What could come up are representations

 5      made to Bannon during the course of the investigation with

 6      regard to perhaps his exposure, depending upon what he says.

 7                   The same thing with Gates.     I read the Gates

 8      cross-examination in the case that you tried two weeks ago, so

 9      I understand the scope of that.       But, it could be broader.    And

10      with Mr. Corsi, we have no idea what may happen with regard to

11      Mr. Corsi.

12                   So the only point that we're making is these are

13      objections that should be preserved, and when the time comes at

14      trial, if there is a need --

15                   THE COURT:   Cross-examining a witness as to promises

16      made in return for their cooperation is not misconduct related

17      to the investigation of a prosecution of a case.          It is typical

18      prosecution conduct, which is grist for cross-examination and

19      absolutely fair game.      But that is different from saying we're

20      going to try the investigators here.        We're not going to try

21      the investigators here, or the investigation.

22                   MR. ROGOW:   In the course of cross-examining

23      someone -- and I understand and I agree with Your Honor about

24      the grist of cross-examination with regard to a cooperating

25      witness -- but it may come into a situation in which it's
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 38 of 99     38


 1      necessary to castigate the conduct of the investigators that

 2      were extracting the plea agreement; for example, promises that

 3      were made.

 4                   So I didn't want to run into a problem where Your

 5      Honor says, no, you can't go there.        And so the nature of our

 6      motion is basically not to investigate the investigation, but

 7      in these specific --

 8                   THE COURT:   Well, that certainly seems to have been a

 9      big part of what you were hoping to do.

10                   MR. ROGOW:   But, you know -- but in terms of the

11      focus, and I think that we've spelled out in our response --

12      or, in our motion, some of the areas in which we thought there

13      was a need to address these things.        But it's, again --

14                   THE COURT:   All right.    Well, there were very narrow

15      ones laid out, and I'm going to talk about those.

16                   Is there anything else specific you want to tell me

17      that you have in mind, now that you have read all of the --

18      you've received all of the information, you've received the

19      Jencks, with the exception of the redactions that we'll talk

20      about later, but otherwise you've received the testimony

21      that -- what these people are expected to say at trial.         You

22      know all that.

23                   MR. ROGOW:   Yes.

24                   THE COURT:   You've got the grand jury testimony.

25                   MR. ROGOW:   Yes.
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 39 of 99         39


 1                 THE COURT:    And you've been provided with the Brady

 2      information, the Giglio information about any plea agreements

 3      or promises or offers; is that correct?

 4                 MR. ROGOW:    Yes.

 5                 THE COURT:    So you know -- you can cross-examine

 6      these people tomorrow if you had to, so you know what you're

 7      planning to do.     So, are you planning to castigate the

 8      investigators, or not?

 9                 MR. ROGOW:    Certainly with Mr. Corsi I would be, if

10      Mr. Corsi testifies.     And, you know, what I know now doesn't

11      necessarily mean that's the way it will play out at the trial,

12      and so all I'm doing here is preserving this issue.

13                 If Your Honor thinks I was too broad in the motion in

14      terms of what I wanted to preserve, I understand that.          But

15      what I'm saying is, and laying the groundwork for, is there may

16      be a need to get into, in effect, trying the investigation,

17      trying the investigators.       But I can't tell you exactly how

18      this testimony is going to play out.

19                 Yes, I know what they said.       I know what the 302s

20      are.   I know what the Brady information is that's been given

21      us, but that -- that is not necessarily the whole, complete

22      story.   So all I'm doing is saying let me have some latitude,

23      if the need for that latitude arises.

24                 THE COURT:    Well, it is usually my hope that through

25      motions in limine and through the pretrial conference, we flesh
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 40 of 99        40


 1      out issues that keep us from having heated arguments in front

 2      of the jury.    So -- or long bench conferences that delay the

 3      trial.

 4                  Obviously, things are going to come up in trial that

 5      we're going to have to talk about during the trial, and -- but

 6      the reason both of you have filed these motions is to try to

 7      get some clarity up front, and that's what I'm trying to do.

 8      So I'm going to do the best I can right now in responding to

 9      this issue, unless there's anything further you want to say

10      about it.

11                  MR. ROGOW:   Nothing further, other than we have, by

12      Your Honor's rulings, narrowed the issues in this case in terms

13      of what we have presented.

14                  THE COURT:   Okay.    All right.    You can have a seat.

15                  With respect to Mr. Corsi, Mr. Credico, or any other

16      witness, if there is evidence of an agreement by the government

17      to forego prosecution in return for cooperation, that is Brady

18      material, that is Giglio material and is fair

19      cross-examination.

20                  Also, it would be fair cross-examination if you have

21      a factual basis to ask Credico if information that he was aware

22      of at the time about how prior hearings were conducted was what

23      actually motivated him to decline to appear.         Otherwise, if

24      it's your contention that the question of why Corsi wasn't

25      charged may become a subject of both evidence or argument, or
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 41 of 99   41


 1      why Credico or anyone else was or was not charged, you're going

 2      to need to provide me with authority explaining why, before you

 3      answer a single question or make a single argument along those

 4      lines.

 5                  Similarly, if you're of the view, as you indicated in

 6      your pleading, that other witnesses' testimonies present reason

 7      for questioning the government's conduct of the investigation

 8      and prosecutorial decisions or alleged violations of House

 9      rules by members of the Committee are a proper subject of

10      evidence and argument, that has to be supported in writing in

11      advance before it comes out of anyone's mouth on the defense

12      side.    If not, you'll be in violation of a Court Order because

13      I'm granting the government's motion in limine.

14                  The defendant may not cast aspersion on the

15      prosecution's decision-making in declining -- in deciding to

16      prosecute Stone, close quote, or attempt to relitigate his

17      unsubstantiated selective prosecution claim in front of the

18      jury.    You may not question the government's conduct in the

19      investigation.    The only investigation at issue here is the one

20      before the HPSCI.     And you may not present evidence or argument

21      regarding violations of House rules.

22                  To the extent you become persuaded at some point

23      during the trial that these issues have become relevant, you

24      can certainly seek reconsideration with some legal support.

25      And before the question is asked in front of the jury you have
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 42 of 99      42


 1      to come to me and say, Your Honor, the door has been opened to

 2      X, Y, Z, and tell me specifically what you want to do and why

 3      it's admissible.

 4                 But I've already ruled that the defense has not

 5      established selective prosecution in this case, so selective

 6      prosecution is not an issue in this case.         That's a very

 7      different question than whether a witness has a deal with the

 8      government or the witness is not being prosecuted because the

 9      government has made him a promise, which you are allowed to ask

10      about.

11                 So, do you understand how we're going to proceed on

12      this, Mr. Rogow?

13                 MR. ROGOW:    I do.

14                 THE COURT:    Okay.    Now, we have a government motion

15      in limine to admit the creation or upload dates of videos under

16      Federal Rule of Evidence 902(11) and 803(6), Docket 155.          The

17      defense responded at Docket 170.

18                 The government took the position that these are

19      self-authenticating business records, and the defendant did not

20      object to the veracity of the business records but reserved its

21      right to object to the admissibility of the videos themselves

22      or to the government's timeline.

23                 And, so, I'm granting the motion as to the creation

24      and upload dates, since that's all the motion related to, but

25      note that it is not a ruling on the admissibility of any
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 43 of 99        43


 1      particular exhibit, that will be taken up when we get to

 2      exhibits.

 3                  All right.   Now we have the government's motion in

 4      limine to introduce a clip from The Godfather Part II, it's

 5      Docket 156.    It was opposed at 171, and there's a reply at 186.

 6                  The purpose is to show what the defendant was

 7      referring to when he allegedly said that Person 2 should do a

 8      Frank Pentangeli before the Committee.        The indictment alleges,

 9      in Paragraph 37.e., that Mr. -- is it Pentangeli?          I keep

10      getting the accent wrong.       Pentangeli, is that it?

11                  MR. ROGOW:   Yes.

12                  THE COURT:   All right -- is the character in The

13      Godfather Part II, who when testifying before a congressional

14      committee, claimed not to know information that he in fact

15      knew, that's how the indictment has described it.

16                  For purposes of Federal Rule of Evidence 401, it's

17      certainly relevant to the Defendant's intent in making the

18      statement to the witness, how the witness understood it.            If

19      the movie is part of their shared shorthand and vocabulary, it

20      bears on their shared understanding, it bears on the elements

21      of the obstruction count and the witness tampering count, which

22      would generally permit its admission under Federal Rule of

23      Evidence 402.

24                  However, the defense has raised a not insubstantial

25      concern of prejudice arising out of likening him to Michael
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 44 of 99      44


 1      Corleone, a fictional Mafia figure, but a well known Mafia

 2      figure nonetheless.

 3                   I believe that this concern may be a little bit

 4      overblown.    I'm not sure that the point of introducing the clip

 5      is to liken the defendant to Michael Corleone, he's the one to

 6      suggest that.    The point appears to be to liken the witness to

 7      the witness in the movie and the course that the witness

 8      followed.

 9                   And it is true that to the extent this imagery or

10      this metaphor has been injected into the congressional hearing

11      in this case, it was allegedly injected by the defendant.          But

12      showing the movie itself carries some risk of prejudice, and

13      even if I could ameliorate that to some extent with a limiting

14      instruction, I also have a serious concern that airing the clip

15      could be distracting and misleading to the jury, that the jury

16      could give it undue weight, and that its introduction could run

17      counter to the seriousness I have been consistently insisting

18      upon in connection with these proceedings.

19                   And so all of this supports exercising my discretion

20      to exclude it under Rule 403 at this time.

21                   So, my first thought and question is:       Is this

22      necessary?    The witness could testify to his familiarity with

23      the film, defendant's pension to quote the film, the mutual

24      understanding of who the witness was and what the reference

25      meant to the witness who heard it -- who the witness was in the
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 45 of 99     45


 1      movie and what it meant to the witness testifying in court.

 2                 It's somewhat similar to when a witness gets to

 3      testify about the use of coded language in a drug deal and what

 4      it meant to him.     The parties could work to craft a stipulation

 5      that states something along the lines of exactly what's in the

 6      indictment concerning the events in the movie, and I would

 7      strongly encourage you to consider doing that.

 8                 Of course, the defendant has -- doesn't have to

 9      assist the government in proving its case at all and I can't

10      make it stipulate to anything, but declining to stipulate could

11      increase the necessity for the evidence.         The government could

12      introduce a transcript of the key scene.         The point is the fact

13      that the witness didn't testify and that Person 2 knew that

14      when the reference was being made to him.

15                 Although, it does seem to me that if the witness's

16      characterization of the movie, his representation of what the

17      reference was supposed to mean to him is attacked, either in

18      opening, during cross, or if the defense testifies and disputes

19      it, and potentially if the defendant is not willing to at least

20      forgo disputing the meaning of the reference and whether it's

21      been proved in closing, then the door could be opened and the

22      proof could be necessary, either during cross of the defense or

23      in rebuttal.

24                 So, does anyone think this problem can be solved with

25      a stipulation?
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 46 of 99    46


 1                 MR. ROGOW:    We --

 2                 MR. JED:    May we be heard, Your Honor?

 3                 THE COURT:    Yes.    I read what you wrote.

 4                 MR. JED:    Thank you, Your Honor.

 5                 Obviously, if the Court asks us and the defense to

 6      work on a stipulation, we will work with them in good faith to

 7      do so.   I do just want to say there's something very important

 8      that is captured by seeing the film clip, rather than reading a

 9      transcript or having a stipulation of its meaning, which is in

10      contrast to something like a code word or piece of terminology

11      that a drug dealer might use.

12                 Here, our point is that referencing the film clip

13      actually conjures that image in the recipient of the message's

14      mind, and so to see that film clip is the best evidence and in

15      some sense the only evidence of what that actual image is.

16                 And I should point out, to the extent that evidence

17      is going to come in, that this is a film that concerns the

18      mafia or sort of anything like that, then actually the other

19      side's concern about prejudice are happening either way.        In

20      fact, actually by seeing the film clip, which does not involve

21      any violence, it doesn't leave jurors, maybe some of whom have

22      seen it and some of whom haven't, wondering what else has been

23      concealed by not actually providing the transcript to them.

24                 And, finally, I should just say, of course, that

25      limiting instructions are the kind of classic tool used to
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 47 of 99          47


 1      address the concerns that the Court is asking about.             But, of

 2      course, if the Court determines that a stipulation is

 3      necessary, we will do our best to work with the defense on one.

 4                   THE COURT:   All right.    Does the defense want to say

 5      anything further?     I mean, I did read what you wrote and I have

 6      some concerns, but the relevance is unquestionable and the fact

 7      that there is some prejudicial value is also true.              Again, you

 8      have to weigh one against the other.        And I think a lot depends

 9      on what happens during the direct and cross of this witness.

10                   It's arguable that the defendant has already opened

11      the door to the introduction of this testimony by allegedly

12      making the statement, and by disputing what it means.             But, it

13      certainly seems to me that if the witness's characterization of

14      it is attacked, that the government really would have no way to

15      respond without the movie itself.

16                   So what would you like to say?

17                   MR. ROGOW:   I would like to say that I notice in the

18      government's motion they did not include the clip.              We included

19      the clip in our response so you could see the actual visual,

20      which is very powerful and very prejudicial.         And I think the

21      question you asked was:      Can we work something out, as I

22      recall.   Did I mishear that when you --

23                   THE COURT:   Well, I would certainly be interested in

24      knowing whether that's something the defense is willing to

25      entertain.
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 48 of 99    48


 1                 MR. ROGOW:    And the answer to that is yes.

 2                 THE COURT:    All right.

 3                 MR. ROGOW:    And so I think given that, I think at the

 4      moment you might hold that in abeyance or reserve ruling on

 5      that.   But certainly the way it stands now, it would be unduly

 6      prejudicial.    But I understood Your Honor's request -- Your

 7      Honor's question and we're prepared to deal with it.

 8                 THE COURT:    All right.     Then what I'm going to do is

 9      defer ruling on the motion now, to see if there's a way to

10      obviate the issue, see if there's something that can satisfy

11      the government, at least for the beginning of its case.

12                 I will consider, even if I ultimately deny it, if the

13      stipulation is agreed, I will consider that ruling would be

14      without prejudice to my consideration of a renewed motion,

15      either before the government rests or at any point it believes

16      the door has been opened during the defendant's case.

17                 I take your point, Mr. Jed, about how a picture is

18      worth a thousands words, but that also gives this evidence

19      maybe more weight than other evidence.        And that's my concern,

20      that the unusual nature of it and the production quality of it

21      and the excitement of it, all of it, could tend to give it

22      undue importance in the trial, when really the point is -- the

23      point was clearly made in a perfectly vanilla paragraph in the

24      indictment.

25                 So, I first want to give you two a chance to -- to
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 49 of 99       49


 1      see if you can come to something that satisfies the government,

 2      and say that you're willing to withdraw the motion for right

 3      now, with the request to renew it at any time, without

 4      prejudice.    Or if you want to continue with the motion, even if

 5      you have the stipulation, then I'm going to defer ruling until

 6      I see what the stipulation is, and probably until I see the

 7      testimony of the witness that it pertains to.          And I will

 8      review the clip again in the meantime.

 9                   And so, I think in your opening you can say this is

10      what it means, but you don't need to promise the jury that

11      they're going to get to see it, because I don't believe it will

12      be clear at that point that they're going to get to see it.

13                   All right.   I think I've now talked about every

14      pending motion.     I want to give you a couple other than the

15      ones we have to do with a sealed courtroom.

16                   I want to talk to you a little bit about trial

17      procedures in general.      It would be my hope that you would

18      assign one lawyer per witness who handles the objections, who

19      handles the questions.      I don't want multiple people hopping up

20      and down.

21                   For openings and closings, I believe the trial

22      lawyers should be able to get out from behind lecterns and be

23      real trial lawyers and talk to juries.        So you do not have to

24      be wired to the lectern for either your opening or closing.          We

25      have body mics, and if you choose to use them, you can use
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 50 of 99    50


 1      them.

 2                  Objections, you need to stand up because sometimes

 3      I'm really focused on the witness or the person asking the

 4      question, and if you just say objection from a seated position,

 5      particularly given the odd configuration in this courtroom, I

 6      may not be aware you objected.       So stand up, say objection and

 7      then one word, compound, form of the question, something.       You

 8      may not say, objection, Your Honor, he's trying to get him to

 9      say blah, blah, blah.      I don't -- no speaking objections.   If I

10      can't rule based on the question and the objection, I will ask

11      you to come to the bench and explain further.

12                  The point of the exercise that we're going to go

13      through ruling on the exhibits is so that anything that I've

14      ruled is in evidence, is in evidence.        You can refer to it as,

15      Mr. Witness, I'm about to show you Government's Exhibit 3.       You

16      don't have to mark it, ask what is it, any of those sorts of

17      things.    If it's in, it's in.     And so, that should make things

18      a lot smoother during the trial.

19                  If you need to approach a witness to give them a

20      document, you don't have to ask my permission each time you

21      want to wander away from the lectern and walk up to the

22      witness.   You can just go.

23                  We have newish technology in the courtroom for

24      presenting your exhibits to the jury, so they can appear on the

25      screens.   You can't see them right now, they're all folded
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 51 of 99       51


 1      down, but the jury has screens in the jury box and I have a

 2      screen up here, and you'll both have them on your table.         So if

 3      you want to use all of that equipment to put on your evidence,

 4      you're welcome to confer with John Cramer from the Court, or

 5      Mr. Haley, and set up an opportunity to come in here and

 6      practice and make sure that you know how to use the equipment

 7      and everything works smoothly.

 8                 So if you just go through Mr. Haley, we can make sure

 9      that that all works.

10                 I don't think, even if we talk about the government's

11      exhibits right now, that we're going to finish this pretrial

12      conference today, because we're not going to talk about the

13      defense exhibits right now because I am not prepared.

14                 And so, one question could be when can we do pretrial

15      conference part two?     So, I could propose October 30th in the

16      afternoon, the 29th in the afternoon is less good, or November

17      4th, if you're all coming here over the weekend anyway.         So,

18      does anybody have a preference for any of that?

19                 MR. ROGOW:    We would prefer November 4, Your Honor.

20      And we have one other document, 152, two articles the

21      government --

22                 THE COURT:    Yes, that's part of the sealed issue.

23                 MR. ROGOW:    I understand.     Okay.

24                 THE COURT:    All right.     Well, why don't we say --

25                 MR. KRAVIS:     Sorry, Your Honor.      Not to be contrarian
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 52 of 99       52


 1      about absolutely everything, but if -- if it's possible, we

 2      would prefer one of -- either of the earlier dates, just so

 3      that we can have an opportunity to prepare -- more time to

 4      prepare our exhibits and whatever the defense is going to use

 5      and whatever else needs to be resolved.

 6                  THE COURT:    All right.    Well, I'm going to try to

 7      rule on your exhibits today.       So the only question is when we

 8      finish up anything that we've left dangling and the defense

 9      exhibits.   So under those circumstances, would the 4th work for

10      you?

11                  MR. KRAVIS:    Yes, Your Honor.

12                  THE COURT:    All right.    Let's reconvene for the

13      pretrial conference then at 10 a.m. on November 4th, and

14      hopefully that will be a very short session and you'll have the

15      rest of your day to prepare.

16                  All right.    Okay.   I think I would rather go on and

17      deal with the other evidentiary issues and motions in limine,

18      which we have to do with a sealed courtroom, and then we can

19      take our break, and then we can come back and do the exhibits.

20      So, while that involves closing and reopening the courtroom, I

21      still think that makes sense.

22                  So, I'm going to ask, because we're about to talk

23      about sealed matters, anyone who is not with either the defense

24      team or the prosecution team to leave the courtroom at this

25      time.   We're going to close the courtroom at this time and
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 53 of 99   53


 1      we're going to turn off the feed to the other --

 2                 THE COURTROOM DEPUTY:      I'll need about five minutes.

 3                 THE COURT:    Okay.

 4                 (Pause.)

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 54 of 99   54


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 55 of 99   55


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 56 of 99   56


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 57 of 99   57


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 58 of 99   58


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 59 of 99   59


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 60 of 99   60


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 61 of 99   61


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 62 of 99   62


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 63 of 99   63


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 64 of 99   64


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 65 of 99   65


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 66 of 99   66


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 67 of 99   67


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 68 of 99   68


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 69 of 99   69


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 70 of 99   70


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 71 of 99   71


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 72 of 99   72


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 73 of 99   73


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 74 of 99      74


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22                 (Recess.)

23                 COURTROOM THE DEPUTY:      Your Honor, recalling criminal

24      case No. 19-18, the United States of America v. Roger Stone.

25                 THE COURT:    All right.     Let's see.    How quickly we
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 75 of 99        75


 1      can get through the exhibits.       All right.    I'm just going to be

 2      working from the exhibit list.

 3                 Exhibit No. 1 was the transcript and there was an

 4      objection about that, but that's been resolved, right?          So

 5      that's now moot.

 6                 I do have a question about Exhibit 6.         The report of

 7      the House investigation, which takes up a huge percentage of

 8      this binder, which is why?

 9                 MR. KRAVIS:     Your Honor, we are not planning to

10      introduce the entire report into evidence.         We're planning to

11      introduce only a few pages that describe the scope of the

12      investigation, and one section of the report that describes

13      Mr. Stone's testimony, which we believe is relevant to

14      materiality.

15                 The reason we included the entire report and not just

16      the selections is because when we were discussing exhibits with

17      the defense, they said that there were portions of the report

18      that they might seek to introduce under the rule of

19      completeness or other grounds.       And so, if the Court has to

20      make those determinations about which parts of the report

21      relate to which other parts, we wanted to make sure that the

22      court had at least one complete copy of the HPSCI report

23      available to it.     But our intention is to introduce only

24      maybe -- I think there's three or four pages from the report in

25      total.
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 76 of 99            76


 1                 THE COURT:    Well, then, along the same schedule that

 2      we talked about before, I need you to identify exactly what

 3      sections you're planning to introduce.        Have you already told

 4      the defense that?

 5                 MR. KRAVIS:     I can't remember.

 6                 THE COURT:    Okay.    Well, I need you to tell the

 7      defense, and then I need the defense to tell me what, if

 8      anything, they believe is necessary to be admitted for

 9      completeness, so that I can rule on that the next time we see

10      each other.

11                 MR. KRAVIS:     We will.

12                 THE COURT:    So I'll let you figure out what the

13      timing of all that is between the two of you.          But, if there is

14      a dispute concerning whether you agree that it's admitted for

15      completeness, or you -- if there's anything to be resolved by

16      me, I would like it to be submitted to me by October 25th.

17                 MR. KRAVIS:     We will provide the defense and the

18      Court with the excerpts that we intend to use in our case this

19      week.

20                 THE COURT:    Okay.    Well, I'm saying you don't have to

21      give them -- ultimately I need them, instead of this massive

22      thing in my exhibit binder.       But you need to give them to them,

23      let them give you what they think is necessary in completeness.

24      And if you agree, then you give me the whole thing.             If you

25      disagree, then what I need is something that lays it all out
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 77 of 99     77


 1      for me, for what you're including, what they want to include,

 2      so that -- and I guess since I have it, you can say page X,

 3      line whatever to line whatever.       But it might be easier if you

 4      just lift those pages out and put it together in one document

 5      and bracket around the part that you want to introduce that

 6      they object to, and vice versa.

 7                 MR. KRAVIS:     We will.

 8                 THE COURT:    And if you do all that and submit

 9      something by October 25th, then I'll be able to look at it and

10      let you know on the 4th.

11                 MR. KRAVIS:     Very well.

12                 THE COURT:    Okay.    Good.

13                 There are two other objections, Exhibits Nos. 21 and

14      22, that the defense actually said something about

15      completeness.    There may be others, but those came up next.

16                 Never give anyone a binder with this many pages in

17      it.   It's impossible to function.

18                 All right.    So, I don't understand, I guess, the

19      relevance of 21 and 22.      So maybe the government can explain

20      that first, and then the defense can explain what they mean by

21      completeness.

22                 MR. KRAVIS:     Yes, Your Honor.     The individual who is

23      on this email chain is expected to be a government witness at

24      trial.   For one of the exhibits, Exhibit 22, the government

25      expects that that witness will testify that this email
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 78 of 99        78


 1      communication concerned subjects at issue in the case, namely,

 2      Mr. Stone's communications with the campaign about Wikileaks.

 3                 For Exhibit No. 21, the exhibit is being offered to

 4      show more generally that Mr. Stone was in communication with

 5      this person by telephone around this time period, because that

 6      will corroborate other portions of this person's testimony.

 7                 THE COURT:    All right.     What is -- you know, again, I

 8      do think it's important -- I was actually pleased that there

 9      aren't really that many exhibits total.         But, I still think

10      just a lot of little emails back and forth that don't show

11      anything start to overload the jury and waste their time, and

12      it's really worth thinking about.

13                 So what is the defense objection?

14                 And with these, if you guys can get to a microphone,

15      you don't need to keep popping up and down to the lectern.           But

16      we do need to make sure the court reporter can hear you.

17                 Assuming that Gates is going to testify, he's going

18      to be available for cross-examination, and whatever context

19      these have is going to come through his testimony, what's the

20      prejudice and what's the completeness?

21                 MR. ROGOW:    Completeness, Your Honor, I really --

22      there's a gap.    If you take a look at 21, there are two

23      different subjects at the bottom.        Subject:   Are you, dot, dot,

24      dot, alive?    And then the other one is:       You're killing me.

25      Subject:   Mr. Gates.    So it doesn't make any sense, it's not
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 79 of 99         79


 1      complete.   I don't know what the relevance is.         If Gates is

 2      going to testify, I guess he can testify to whatever it is, but

 3      this is one exhibit that's confusing.

 4                  THE COURT:    Well, I think that's a fair point.       It's

 5      the idea that these are just two separate emails that you've

 6      put together on one page in an exhibit to show they were

 7      talking to each other that day?

 8                  MR. KRAVIS:    No, Your Honor.     This is how the email

 9      appears in the format in which we received it.          And we provided

10      defense counsel with the native file.        We gave them not just

11      the PDF, but also the -- I believe it's an EML -- the EML file

12      that shows this is just how the emails appeared in the native

13      file that came to us, whether that's because someone changed

14      the subject line in the top email or because of a function of

15      the way that the email program stores and produces the

16      messages.   But we did not alter what we received in any way and

17      what we gave the defense was the native file.

18                  THE COURT:    It's certainly possible people can change

19      the subject when they respond to an email, although it's odd

20      that they would change the subject to the name of the person

21      they're responding to.      But why is it prejudicial?

22                  MR. ROGOW:    I can't say it's prejudicial because I

23      don't know what it is, other than these two snippets.           There's

24      no context for it.     So it's hard to say, yes, admit it, when I

25      can't figure it out.
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 80 of 99         80


 1                 THE COURT:    All right.     And what about 22?

 2                 MR. ROGOW:    22, we'll withdraw the objection to 22.

 3                 THE COURT:    All right.     So 22 will be admitted, and

 4      21 can be admitted as well.

 5                 The next objection is 42.       And what's the relevance?

 6      I mean, I realize they are communicating about Assange, but can

 7      you shed a little more light on 42 and 43?         And promise me that

 8      when you introduce 43, you'll do something so that a person can

 9      actually read it?

10                 MR. KRAVIS:     Yes, I can make that promise.

11                 THE COURT:    All right.

12                 MR. KRAVIS:     With respect to the relevance of all

13      three of the emails -- or, excuse me, text messages, 42, 43,

14      44, these are text messages from Corsi to Stone concerning

15      information about Mr. Assange.       Now, these text messages occur

16      after Mr. Stone has testified before the Committee.             However,

17      the government believes they're relevant because other evidence

18      the government is going to introduce that's on the exhibit list

19      will show that Mr. Stone then turns around and relays the

20      information he is getting from Mr. Corsi about Mr. Assange to

21      Mr. Credico.

22                 The government believes that those exhibits, in

23      tandem, show that in this time period, after Mr. Stone has

24      testified before HPSCI, while he is continuing to communicate

25      to the Committee, with the Committee, in writing, he is
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 81 of 99          81


 1      continuing to not only accept, but rely on information that he

 2      is receiving from Mr. Corsi about Mr. Assange.

 3                 THE COURT:    All right.     What's the defendant's point

 4      of view about these?

 5                 MR. ROGOW:    Well, first of all, it's hearsay, "I have

 6      reason to believe Assange is getting safe passage."

 7                 THE COURT:    I don't think they're seeking to

 8      introduce it for the truth of the matter asserted.              I'm pretty

 9      sure it didn't turn out that way anyway.

10                 MR. ROGOW:    Your Honor, it's hard for me to hear you

11      in the microphone.

12                 THE COURT:    I'm sorry.     I don't think they're seeking

13      to introduce it for the truth of the matter asserted.             I think

14      they're seeking to introduce just for the fact that Corsi is

15      giving Stone information about Assange.         And the jury can

16      certainly be informed of that and I don't think there's any

17      suggestion that he's -- he made it to Switzerland, in any

18      event.

19                 MR. ROGOW:    Our relevance objection, I think, is

20      pretty much moot, given some of your rulings already in terms

21      of what evidence is relevant.       We, of course, take the position

22      that the Assange area was not the area in which the focus was,

23      of the Committee's inquiries.       But Your Honor's already

24      commented on that.     So, I don't think I have a very good

25      defense in keeping these out.
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 82 of 99        82


 1                   THE COURT:    All right.   So those three will be

 2      admitted but not for the truth of any matter asserted in them,

 3      just for the fact that they were sent to Mr. Stone.

 4                   And, obviously, I think that with respect to anything

 5      that's either going to come in or not come in now, because of a

 6      ruling in limine that I've made on another issue, I think your

 7      objection to all of that is preserved for the record, that you

 8      wanted to -- you thought certain things were admissible or

 9      inadmissible and that I've ruled on it.

10                   So, you are certainly welcome at any point to note an

11      objection on the record, if you feel it's necessary to preserve

12      the point.    But I think the points are --

13                   MR. ROGOW:    Preserved.

14                   THE COURT:    -- preserved.

15                   I didn't understand Exhibit 132.      It says:     Stone,

16      Credico, additional emails, and there's a stack of them.           And

17      given the lack of clarity about that, the defense just reserved

18      its objection.    So what are those?       Are those things that you

19      might need in cross-examination and you're just providing them

20      for that reason?     Or what are they?

21                   MR. KRAVIS:   No.   We're providing them for a

22      different reason.     On the one hand, we wanted to be mindful of

23      the suggestion the Court made a moment ago of not overwhelming

24      the jury with emails that aren't particularly probative.           On

25      the other hand, we did not want to be accused of withholding
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 83 of 99        83


 1      information from the jury or holding things back or hiding

 2      things.   So, what we had elected to do was to create a single

 3      exhibit that contains multiple emails between Mr. Stone and

 4      Mr. Credico from the relevant time period and then admit

 5      them -- admit them as a batch exhibit and not go through all of

 6      the emails one by one.      We provided to defense counsel the

 7      particular emails that we would include under this exhibit.

 8                  THE COURT:    I'm sorry.    What was the end of that

 9      sentence?

10                  MR. KRAVIS:    We provided to defense counsel, and I

11      believe to the Court in the binder, the particular emails that

12      we had intended to include in this exhibit.

13                  THE COURT:    In the batch.

14                  MR. KRAVIS:    Yes, Your Honor.

15                  THE COURT:    But you're planning to introduce the

16      whole batch and just say:      Mr. Credico, you got these from

17      Mr. Stone, and vice versa, and that's it?

18                  MR. KRAVIS:    Through the case agent.      But, yes,

19      that's the idea.

20                  THE COURT:    Okay.   But the content of them, is the

21      content of them important or relevant in some way?

22                  MR. KRAVIS:    The content of the emails is not

23      directly relevant to the allegations in the indictment, but the

24      content of the emails could be construed as relevant to the

25      relationship between Mr. Stone and Mr. Credico.          Again, we
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 84 of 99      84


 1      don't want to admit -- we don't want to blow up the exhibit

 2      list, admit documents that aren't particularly probative.         On

 3      the other hand, we don't want to be accused of hiding things or

 4      not showing things to the jury.       Our intention was to,

 5      therefore, admit these exhibits as a single batch exhibit, and

 6      admit them into evidence and move on, without going through

 7      every email one-by-one.

 8                 THE COURT:    Right.    But whether you admit them as a

 9      batch or you don't admit them as a batch, they're in evidence,

10      so the jury can spend time looking at all of them.

11                 MR. KRAVIS:     Yes.

12                 THE COURT:    And if you don't think they're important

13      enough to actually show them to the jury while someone is

14      testifying, then one might want to wonder about why the batch

15      is supposed to be going back to the jury room, if it doesn't

16      eliminate anything.     I'm not going to tell you how to try your

17      case, you get to decide.

18                 At this point you've marked all of them as Exhibit

19      132.   But I think the defense, now understanding that they plan

20      to move them in as a batch, should have the opportunity to let

21      me know if the batch as a whole, or any individual documents in

22      it, are particularly prejudicial or irrelevant or inadmissible

23      for some reason.     So as long as you give me that information by

24      October 25th, I will rule on it on November 4th.

25                 MR. ROGOW:    That's fine, Your Honor.       And Exhibit 79
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 85 of 99        85


 1      is a similar situation with the Credico text to Stone.          We

 2      received those last week.        And if we could also have that

 3      opportunity with regard to 79, which is a continuing batch

 4      of --

 5                   THE COURT:    All right.   That's fine.    I note that you

 6      did not object to them in connection with the pretrial

 7      statement.    But if there are specific exhibits within the pile

 8      that you want to direct my attention to, you may do that by

 9      October 25th at the latest.

10                   All right.    148 is, I guess, phone records.      Are you

11      planning to move in the whole thing or planning to just

12      highlight certain ones?

13                   MR. KRAVIS:   Highlight particular calls on the pages

14      that were provided.

15                   THE COURT:    Okay.   And then would you redact out the

16      numbers that you're not highlighting?

17                   MR. KRAVIS:   Yes, Your Honor.

18                   THE COURT:    All right.   With that, does the defense

19      have any objection?

20                   MR. ROGOW:    No.   With the highlighting, so we can

21      know which items are the ones to focus on, we have no

22      objection.

23                   THE COURT:    All right.   And if you can let them know

24      beforehand what the redacted and highlighted version of this is

25      going to look like when you give them the three pages that
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 86 of 99          86


 1      you're planning to use from the other House report, you can

 2      show them how this is actually going to look.          And it will be

 3      admitted subject to those excisions of the irrelevant material.

 4                 All right.    154 is the video clip from the Godfather,

 5      which is under review at this time.

 6                 All right.    165 is a chart, as is 166 and 167.           Rule

 7      1006 certainly permits the creation of such a chart, as long as

 8      it accurately reflects the underlying information.              I take it

 9      that the defense hasn't been provided with all of the

10      underlying communications so that it can test the accuracy of

11      the summary.

12                 MR. KRAVIS:     Yes, Your Honor.

13                 THE COURT:    Is there any argument that the summary is

14      inaccurate?

15                 MR. ROGOW:    Not on 165, Your Honor.       There is on 166.

16                 THE COURT:    Okay.    165 will be admitted.

17                 166, what's the problem?

18                 MR. ROGOW:    The problem is on September 26, which is

19      a critical time, it's the date that Mr. Stone testified before

20      the House committee, we need to know the hour, the time of

21      these telephone calls, or written communications between Stone

22      and Credico.    It just shows a large chart, 72, I guess -- 73,

23      counting the email.     But, we need to know what time that was

24      because his testimony completed at 12:32 and this would give a

25      misimpression to the jury that these communications had
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 87 of 99           87


 1      occurred sometime before he testified.        Because one of the

 2      issues is when he answered a question about communications,

 3      this day becomes important.       Certainly there were

 4      communications afterwards, but not before he testified with

 5      regard to this date.

 6                   THE COURT:    All right.    So explain to me why this is

 7      important.    I was thinking that it bore on his attempt to

 8      affect Mr. Credico's testimony.         Mr. Rogow is suggesting that

 9      it's important because it belies the testimony before the House

10      about how many times he had spoken with Mr. Credico.            So if

11      that is correct -- and you're nodding to suggest that it is --

12      then wouldn't whether it happened before or after his testimony

13      matter?

14                   MR. KRAVIS:    I mean, whether it -- whether it matters

15      or not as to the weight of the evidence -- the point that I

16      think the defense can make -- but the government's point with

17      this chart is that Mr. Stone, in his testimony before the

18      Committee, described his intermediary as not an email guy, or

19      someone he did not communicate with ever in writing.            And I

20      think it's relevant to the falsity of that statement, that on

21      the very day he made the statement he communicated in writing

22      with that person that he is purporting to describe 73 times.

23                   THE COURT:    Well, and there are communications the

24      following two days.       But it seems to me it wouldn't be that

25      difficult to break this bar up into two colors, or a line
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 88 of 99       88


 1      across the middle, that that's prior to the testimony and after

 2      the testimony, if there's a concern that this makes it look

 3      like it's overstating how many communications they had before.

 4                   MR. KRAVIS:   Okay.    We can do that.

 5                   THE COURT:    So would that cure your objection,

 6      Mr. Rogow?

 7                   MR. ROGOW:    So, it was a summary chart.      So they will

 8      be putting in the evidence that justifies a summary chart.

 9                   THE COURT:    Yes.   But I think, given the

10      impression --

11                   MR. KRAVIS:   No.

12                   THE COURT:    You're not putting in -- you don't have

13      to put in the underlying calls.         But they have to have them to

14      know, and they have to be on notice that you're planning to do

15      this.

16                   MR. KRAVIS:   Right.   Right.

17                   THE COURT:    So, no, they don't have to put in all

18      that stuff.    That's the point of the rule.

19                   MR. ROGOW:    Pardon me.    I couldn't hear.

20                   THE COURT:    He's saying that under the rule, and that

21      is the point of the rule, as long as you've been notified of

22      the plan to summarize with this chart, and you've been provided

23      with the underlying information so you can test the accuracy of

24      the chart, they don't actually have to move in all of the

25      underlying calls.     They may choose to move some of them in, or
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 89 of 99       89


 1      not.    But it's not required for the admissibility of the

 2      summary.

 3                  MR. ROGOW:    And this will come in through Miss

 4      Taylor, is that the idea?

 5                  MR. KRAVIS:    Yes.

 6                  MR. ROGOW:    So she can be examined on it.

 7                  THE COURT:    All right.    But I do think that your

 8      point about the time of the calls could affect how this chart

 9      is understood by the jurors.       So they're going to divide it

10      either by color or with a line to indicate the number before

11      the hearing and the number after, and not just the total, in

12      response to your objection.

13                  MR. ROGOW:    And 167 we have an objection, Your Honor.

14      Telephonic --

15                  THE COURT:    I'm talking about 166.      I just ruled on

16      that.   And with that change it will be admissible.

17                  167.   All right.     Do you want to explain the chart to

18      me first?

19                  MR. KRAVIS:    Yes, Your Honor.     The chart is just

20      summarizing communications from phone records between Mr. Stone

21      and certain identified members of the campaign between January

22      and November of 2016.      The chart is being offered as a summary

23      to show the volume of those contacts.

24                  The government will have -- the chart, obviously,

25      does not show content.      The government will have other evidence
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 90 of 99          90


 1      that the content of certain communications between Mr. Stone

 2      and members of the campaign during this time concerned

 3      Wikileaks, which is relevant to one of the allegations in the

 4      indictment.    This chart is being offered to show the number of

 5      contacts between Mr. Stone and certain campaign officials

 6      during the relevant time period.

 7                 THE COURT:    In general.

 8                 MR. KRAVIS:     In general.

 9                 THE COURT:    All right.     And your objection?

10                 MR. ROGOW:    That's the trouble; it's in general.           So

11      the mere fact that there have been telephonic communications

12      doesn't go to establishing all of the elements that they want

13      to establish in the charges they brought against Mr. Stone.

14                 THE COURT:    That's true.     But it's just the question

15      of whether this is relevant.       The fact that they were in

16      communication at all tends to make it more likely they were in

17      communication about those subjects, so it's relevant.           It is

18      clearly not dispositive, but I don't think they're going to

19      rest on this and say you can tell from this chart that he was

20      lying when he said they didn't talk about Wikileaks.            They

21      still have to prove that.      If this is all they did, then you

22      would be right, they hadn't proved it.

23                 MR. ROGOW:    Well, you know, when you have here calls

24      to Mr. Trump, which is the -- I -- the blue line.          Again, that

25      is potentially prejudicial because it raises issues that are
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 91 of 99      91


 1      not really part of the charges at all.        And all of these

 2      telephonic communications with the numbers that they've put up,

 3      April 16, 51, it's misleading.       Because if at that point there

 4      were communications, the mere fact that there were

 5      communications does not mean that they were communications

 6      about Wikileaks, about Russian interference, or about anything

 7      that has to do with this case.

 8                  So piling up these numbers and these telephone calls

 9      is prejudicial, misleading, and it doesn't tell you anything at

10      all about the content of these telephone calls.          So I think it

11      has a very prejudicial effect in terms of the jury looking at

12      this and seeing if you add all these up, you get a lot of

13      telephone calls.     But this case isn't about all of these

14      telephone calls.     If he made one telephone call that was an

15      inappropriate call in terms of the question that was asked of

16      him, well, they can make their case with that.          But this just

17      piles on, and I think that this is -- it doesn't really help

18      the jury.   All it does is create a picture that's not an

19      accurate picture of the relationship between Mr. Stone and the

20      campaign.

21                  THE COURT:   Was part of his testimony, or his

22      explanation subsequently about his testimony, that he really

23      wasn't talking to the people in the campaign?

24                  MR. ROGOW:   About?

25                  THE COURT:   About anything.     I mean, was part of his
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 92 of 99       92


 1      explanation for why he didn't talk to them about Wikileaks, is

 2      I was not in touch with them, period.        Was he saying that?

 3                 MR. ROGOW:    To them?

 4                 THE COURT:    Did he say it to them or did he say it

 5      publicly thereafter?

 6                 MR. ROGOW:    Didn't say it to them.

 7                 THE COURT:    Is there any suggestion that he did?

 8                 MR. KRAVIS:     No.   But the subscriber -- I mean, toll

 9      records are never dispositive on the content of a call.          The

10      government uses them all the time to corroborate that two

11      people were in touch during a particular time period.           The --

12      it is true that the toll records, by their nature, do not

13      establish alone the content of the communications, but the

14      government has other evidence on that score, and a brick is not

15      a wall.   The subscriber records -- or, the toll records don't

16      have to conclusively prove the point in order to be relevant.

17                 THE COURT:    All right.     Well, one thing I would say

18      is that the three blue colors, the three blue-purply colors

19      that create kind of a mess of two lines at the bottom, are very

20      hard to differentiate from each other.        And so I think you need

21      to choose different colors because I can't tell what's going on

22      here and which is which.      The blue and purple are pretty much

23      merged, and then there's a third color.         I can't tell what's

24      happening there.     There should be three clearly differentiated

25      colors.   So there could be a light blue, a red, and something
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 93 of 99       93


 1      else that is just -- orange, something that you can tell is not

 2      blue --

 3                  MR. KRAVIS:    Yes.

 4                  THE COURT:    -- or light blue and dark blue.       But the

 5      blue, purple, and other color of unknown description is not

 6      helpful.

 7                  I don't see that the defense objection to this

 8      exhibit makes it inadmissible.       I agree with you that it

 9      doesn't prove the government's case, but each piece of

10      evidence -- it's okay to be a link in a chain.          And I don't see

11      that it's unduly prejudicial either, given his relationship

12      with the campaign, which no one is arguing is improper.

13                  So making it less unclear what it actually shows,

14      with that change, I think it's admissible.

15                  MR. ROGOW:    Your Honor, it also doesn't show who

16      initiated the contact.      I mean, it has all kinds of potential

17      to be misleading to a jury.

18                  THE COURT:    Well, I think if they try to argue from

19      it something that it doesn't represent, you can certainly

20      object.    But this is a phone contact.      I don't think it matters

21      who dialed whom; it's whether they had it.         And some of them

22      are at a very low level, so it may not prove anything at all.

23      It may support the defense.       But I don't see it being

24      inadmissible for any reason that you've identified.

25                  168 and 169 were the subject of the motion in limine
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 94 of 99     94


 1      and they have been excluded.       I will consider a proposed

 2      redacted version.     But they're not coming in.

 3                   And that, I believe, miraculously, brings us to the

 4      end of the government's exhibit list.

 5                   So, I really appreciate the fact that you did the

 6      list and the objections in the format that I requested because

 7      it made it very easy for me to review them.         And the fact that

 8      people are not just objecting willy-nilly to everything makes

 9      the objections that are well taken easier to discern, and the

10      whole process has gone pretty well, I think.

11                   So I think I've finished everything that we're going

12      to do today.    Unless you are standing up because you have

13      something else?

14                   MR. KRAVIS:   I just have two short housekeeping

15      questions.

16                   THE COURT:    Okay.

17                   MR. KRAVIS:   The first is we would ask if the Court

18      could issue an order unsealing the transcript of the earlier

19      proceeding for the limited purpose of allowing the parties to

20      obtain a copy of the transcript from the court reporter.

21                   THE COURT:    Yes, of course.

22                   MR. KRAVIS:   Second, I just wanted to confirm the

23      rules of the road, that the Court's review and admission of

24      the -- preadmission of the exhibits means that either party can

25      use at trial any exhibit from the other party's list that has
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 95 of 99      95


 1      been admitted.    There were things on the defense list that we

 2      decided we wanted to use in our case-in-chief.          We don't have

 3      to create a separate government exhibit.         Once the Court has

 4      ruled on them, it means we can use them.         Do I have that right?

 5                  THE COURT:    I think if you are planning to use

 6      something on the defense list -- and we don't even know if the

 7      defense is planning to put on a case -- you could assume that

 8      they have no objection and it's admissible, but I think you

 9      should mark it as a government exhibit.

10                  What do you think, Mr. Rogow?

11                  MR. ROGOW:    I do.    I understand --

12                  THE COURT:    Just for clarification purposes, we need

13      to know what your case is.        At the end of your case they could

14      rest.    So, I think you need to mark those.       And you can just

15      add to the exhibit list and you can put in parenthesis also

16      defense exhibit whatever, so that they know that they may not

17      have grounds to object to its authenticity or admissibility.

18      But it may be that it's not relevant until their case comes

19      along.

20                  So I do believe you need to add them to your exhibit

21      list.    And you can submit that by October 25th, in case there

22      is any issue that arises.      But I just think for the record to

23      be clear at the close of your case, we should know which

24      government exhibits are in evidence.

25                  MR. KRAVIS:    All right.    We'll do that, Your Honor.
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 96 of 99         96


 1                 MR. ROGOW:    Your Honor, there are several things.          I

 2      mean, the transcript, for example, we've agreed to.             The audio

 3      of the transcript, we've agreed to.        So in a way, those are

 4      just exhibits.    But I still think it's better for each side to

 5      identify them as their own exhibit, too.         Because I will be

 6      using the transcript, I will be using the audio, I will be

 7      using the --

 8                 THE COURT:    Yes.    Anything the government has

 9      introduced, the defense can walk around the courtroom with.

10      That's a different story than the government pulling something

11      from the defense exhibit binder and showing it to a witness

12      without calling it a government exhibit.         Because at the close

13      of the government's case, you get to make a motion that their

14      evidence has been insufficient and you get to choose to rest

15      and not put on any evidence at all.        So, I want the record to

16      be crystal clear about what they've put in evidence.

17                 Now, once it's been in evidence, no, you don't have

18      to re-move it.    You can use it.

19                 MR. ROGOW:    Right.

20                 THE COURT:    Okay.

21                 MR. ROGOW:    But the audio, for example, that we're

22      going to put in, I don't think they're going to -- we've agreed

23      to.

24                 THE COURT:    Okay.    Well, then you just mark it as

25      defendant's exhibit whatever on your list.
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 97 of 99         97


 1                 MR. ROGOW:    Right.

 2                 THE COURT:    I haven't looked at your list yet.          Now

 3      that there's a stipulation and there won't be any objection,

 4      you can just use it.     But, it will be your exhibit.

 5                 MR. ROGOW:    Well, it's their exhibit, too.

 6                 THE COURT:    Well, I don't know -- I mean, is it on

 7      the -- right now all that's on the list is the transcript.            If

 8      you've agreed to -- you need to maybe update your list, if

 9      you've agreed to the audio, and make it exhibit whatever it is

10      at the end.    If you're not planning to introduce it, you don't

11      have to.   There's no rule that says you do.

12                 MR. KRAVIS:     No, we are.    And the reason it didn't

13      make the list is because the audio thing got worked out after

14      the lists were due.     But I believe the audio is actually

15      included in the binder as Government's Exhibit 1-A.             And that's

16      helpful.   We will submit a revised exhibit list to address

17      these questions.

18                 THE COURT:    1-A will be the audio.

19                 MR. KRAVIS:     And that's how we'll plan to use it.

20                 THE COURT:    All right.     So now you know, it's

21      Government's Exhibit 1-A.

22                 MR. ROGOW:    Then we have by October 25th to work out

23      the portions of the House committee reports that will go in.

24                 THE COURT:    Yes.   If there's a dispute, then you'll

25      submit it to me on that date.       If there's no dispute, then you
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 98 of 99           98


 1      can just submit a document that says this is what's coming in

 2      as 6-A, the redacted version of 6, or something, and there's no

 3      objection.

 4                   MR. ROGOW:   And if there are other exhibits that we

 5      need or that they need, may we also have leave to offer them to

 6      the Court?

 7                   THE COURT:   Well, I don't want to start all over

 8      again.   The whole point of this process was to fix the universe

 9      of what's in evidence so that I could rule on it.            I've never

10      had a trial where one or two things didn't come up that

11      somebody tried to move in.         But, you know, I don't want to

12      receive a new whole binder.

13                   MR. ROGOW:   I don't mean that, Your Honor.

14                   THE COURT:   All right.        So if there's a few things

15      you need to add, you should let them know and they should have

16      the opportunity to object, so I know whether it's objected to

17      by October 25th.

18                   MR. ROGOW:   Fine.

19                   THE COURT:   All right.        All right.   I appreciate

20      everybody's time and effort getting as much done as we've

21      gotten done.    And I will see you on November 4th at 10 a.m.

22                   MR. ROGOW:   Thank you, Your Honor.

23                   THE COURT:   Thank you.

24                                     *    *   *

25
     Case 1:19-cr-00018-ABJ Document 236 Filed 10/09/19 Page 99 of 99   99


 1

 2                   CERTIFICATE OF OFFICIAL COURT REPORTER

 3

 4          I, JANICE DICKMAN, do hereby certify that the above and

 5      foregoing constitutes a true and accurate transcript of my

 6      stenographic notes and is a full, true and complete transcript

 7      of the proceedings to the best of my ability.

 8                            Dated this 25th day of September 2019

 9

10

11                                  ________________________________

12                                  Janice E. Dickman, CRR, CMR, CCR
                                    Official Court Reporter
13                                  Room 6523
                                    333 Constitution Avenue, N.W.
14                                  Washington, D.C. 20001

15

16

17

18

19

20

21

22

23

24

25
